DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not provide support for the light detector array that provides electrical signals corresponding to light intensity as a function of longitudinal position along the test strip; the electronic measurement means to receive, process, and evaluate said electrical signals from the light detector array; the stain lines detected and evaluated for size and density; or the evaluation of whether or not said stain lines are visible at a surface of the test strip limitations of claims 1 and 7.  Also, the Specification does not provide support for programmable light source wavelength and intensity of claims 2-3 and 8-9.  The Specification does not provide support for the measurement or comparison of a position of the test strip where there are no stain lines of claims 4 and 10.  The Specification does not provide support for a programmable light detector array of claims 5 and 11.  The Specification does not provide support for the cassette of claims 6 and 12.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The phrase “an electronic measurement means to receive, process, and evaluate said electrical signals from the light detector array” invokes 35 U.S.C. 112(f) in claims 1 and 7.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the phrase “without need for a human viewer, a reflected light means, or a camera with image processing” is meant to be “without need for a human viewer, a reflected light means, and a camera with image processing” as the claim currently limits the method to one in which one of a human viewer, a reflected light means, or a camera with image processing is not used.  In addition, it is unclear how the method could be done without “a camera with image processing” as the used “light detector array” could be interpreted as “a camera with image processing”.  Likewise, “a light source illuminating a first face of the test strip” will be “a reflected light means”.  Furthermore, what is visible at a surface of the test strip is subjective and not explained in the Specification.  Therefore, the phrase “whether or not said stain lines are visible at a surface of the test strip” is indefinite.  Clarification is requested.  Also, claim limitation “an electronic measurement means to receive, process, and evaluate said electrical signals from the light detector array” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The last paragraph of page 6 through to page 7 of the Specification states that "as a means to gather additional information, electronic sensors and instrumentation are capable of dynamic measurements during the wicking process instead of a single measurement when wicking is complete."  However, this does not give structure to the "electronic measurement means" and no other electronic instruments are described in the Specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 are also rejected by virtue of their dependency on claim 1.
Claim 2 recites the limitation "the test strip's first surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear how the light source wavelength and intensity at the test strip's first surface is programmable at the light source when the system has no information about the test strip’s first surface.  Claims 3-6 are also rejected by virtue of their dependency on claim 2.
Regarding claim 3, it is unclear how the light source wavelength and intensity at the test strip's first surface is programmable at the light source when the system has no information about the test strip’s first surface.  Claims 4-6 are also rejected by virtue of their dependency on claim 3.
Claim 6 recites the limitation "enclosure or cassette" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, it is unclear if the phrase “without need for a human viewer, a reflected light means, or a camera with image processing” is meant to be “without need for a human viewer, a reflected light means, and a camera with image processing” as the claim currently limits the apparatus to one in which one of a human viewer, a reflected light means, or a camera with image processing is not used.  In addition, it is unclear how the apparatus could be without “a camera with image processing” as the “light detector array” could be interpreted as “a camera with image processing”.  Likewise, “a light source illuminating a first face of the test strip” will be “a reflected light means”.  Furthermore, what is visible at a surface of the test strip is subjective and not explained in the Specification.  Therefore, the phrase “whether or not said stain lines are visible at a surface of the test strip” is indefinite.  Clarification is requested.  Also, claim limitation “an electronic measurement means to receive, process, and evaluate said electrical signals from the light detector array” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The last paragraph of page 6 through to page 7 of the Specification states that "as a means to gather additional information, electronic sensors and instrumentation are capable of dynamic measurements during the wicking process instead of a single measurement when wicking is complete."  However, this does not give structure to the "electronic measurement means" and no other electronic instruments are described in the Specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
See the 112(b) rejection of claim 1 on page 6 for ways to overcome the 112(b) rejection of claim 7 due to interpretation under 112(f).  Claims 8-12 are also rejected by virtue of their dependency on claim 7.
Claim 8 recites the limitation "the test strip's first surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear how the light source wavelength and intensity at the test strip's first surface is programmable at the light source when the system has no information about the test strip’s first surface.  Claims 9-12 are also rejected by virtue of their dependency on claim 8.
Regarding claim 9, it is unclear how the light source wavelength and intensity at the test strip's first surface is programmable at the light source when the system has no information about the test strip’s first surface.  Claims 10-12 are also rejected by virtue of their dependency on claim 9.
Claim 12 recites the limitation "enclosure or cassette" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaccari et al. (US 20180306709 A1).
	Regarding claim 1, Zaccari teaches a lateral flow test strip where one or more portions of the porous strip 5 are pre-treated with labelling particles 6 (Par. 89) A method to automatically detect and evaluate a multiplicity of stain lines of a lateral flow assay test strip, with a light source 9 and image sensor 2 opposite the sample 3 (Fig. 2, Par. 102) where the sample is drawn along porous strip 5 (Par. 89) comprising -a light source illuminating a first face of the test strip, -a light detector array located close to an opposite face of the test strip, and image sensor 2 comprises an array of pixels with corresponding intensity values (Par. 73) that provides electrical signals corresponding to light intensity as a function of longitudinal position along the test strip, and data processing capabilities (Par. 77) and -an electronic measurement means to receive, process, and evaluate said electrical signals from the light detector array; and the presence of the target analyte in the sample 3 is determined (Par. 76) whereby said stain lines are detected and evaluated for size and density without need for a human viewer, a reflected light means, or a camera with image processing, and whether or not said stain lines are visible at a surface of the test strip.
	Regarding claim 2, Zaccari teaches the use of different color OLEDs as a light source 9 that can be turned on and off (Par. 214) for different wavelengths and intensities.
	Regarding claim 7, Zaccari teaches a lateral flow test strip where one or more portions of the porous strip 5 are pre-treated with labelling particles 6 (Par. 89) A reader apparatus to automatically detect and evaluate a multiplicity of stain lines of a lateral flow assay test strip, with a light source 9 and image sensor 2 opposite the sample 3 (Fig. 2, Par. 102) where the sample is drawn along porous strip 5 (Par. 89) comprising -a light source illuminating a first face of the test strip, -a light detector array located close to an opposite face of the test strip, and image sensor 2 comprises an array of pixels with corresponding intensity values (Par. 73) that provides electrical signals corresponding to light intensity as a function of longitudinal position along the test strip, and data processing capabilities (Par. 77) and -an electronic measurement means to receive, process, and evaluate said electrical signals from the light detector array; and the presence of the target analyte in the sample 3 is determined (Par. 76) whereby said stain lines are detected and evaluated for size and density without need for a human viewer, a reflected light means, or a camera with image processing, and whether or not said stain lines are visible at a surface of the test strip.
	Regarding claim 8, Zaccari teaches the use of different color LEDs as a light source 9 that can be turned on and off (Par. 214) for different wavelengths and intensities.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaccari in view of Kalveram (20060098203 A1).
Regarding claim 3, Zaccari teaches the method above with respect to claim 2, but does not appear to explicitly disclose a type of OLEDs.
However, Kalveram teaches OLEDs arranged on a support in a grid-like manner (Par. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zaccari to include OLEDs arranged in a grid like manner based on the teaching of Kalveram because it “enables a spatially resolved lighting in order to localize the target area for example in the case of microscopic quantities of sample or to carry out additional analyses” (Par. 10).
Regarding claim 4, Zaccari teaches the use of a background profile corresponding to no labelling particles 6 (Par 135) and signal processing different wavelengths to determine concentrations of different analytes (Par. 207).
	Regarding claim 5, Zaccari teaches an image sensor with a mosaic filters (Fig. 5, Par. 114-122) that could be programmed to respond to their respective wavelengths.
	Regarding claim 6, Zaccari teaches a lid 17 and base 16 (Fig. 3-4, Par. 105). 
Regarding claim 9, Zaccari teaches the reader apparatus above with respect to claim 8, but does not appear to explicitly disclose a type of OLEDs.
However, Kalveram teaches OLEDs arranged on a support in a grid-like manner (Par. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reader apparatus of Zaccari to include OLEDs arranged in a grid like manner based on the teaching of Kalveram because it “enables a spatially resolved lighting in order to localize the target area for example in the case of microscopic quantities of sample or to carry out additional analyses” (Par. 10).
Regarding claim 10, Zaccari teaches the use of a background profile corresponding to no labelling particles 6 (Par 135) and signal processing different wavelengths to determine concentrations of different analytes (Par. 207).
	Regarding claim 11, Zaccari teaches an image sensor with a mosaic filters (Fig. 5, Par. 114-122) that could be programmed to respond to their respective wavelengths.
	Regarding claim 12, Zaccari teaches a lid 17 and base 16 (Fig. 3-4, Par. 105). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796    

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796